Determination of the respondents, dated May 9, 1991, which found the petitioner guilty of certain violations and suspended him for 20 days with forfeiture of pay, benefits and service time for such pay, unani*565mously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Edith Miller, J.], entered November 23, 1991), dismissed, without costs.
Contrary to petitioner’s claim the determination is supported by substantial evidence (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). It is for the administrative agency, not the court, to resolve issues of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The petitioner’s due process rights were not violated by the admission of the second eyewitness’ testimony as related by Sergeant Jensen, who interviewed him over the phone. Hearsay statements are admissible and may constitute substantial evidence at administrative proceedings. (People ex rel. Vega v Smith, 66 NY2d 130.) We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Ellerin and Wallach, JJ.